DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 and 1/4/2022 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koreeda (US 2016/0124192).
Regarding Claim 1, Koreeda discloses an optical imaging system comprising: a first lens comprising positive refractive power (Embodiment 5, Fig. 9, L1P, Abstract); a second lens comprising negative refractive power (Embodiment 5, Fig. 9, L2N, Abstract) and a refractive index greater than 1.66 (Embodiment 5, Table 13, lens 2 refractive index = 2.00178); a third lens comprising positive refractive power (Embodiment 5, Fig. 9, L3P, Paragraph 0096); a fourth lens comprising refractive power (Embodiment 5, Fig. 9, L4P, Abstract); a fifth lens comprising refractive power (Embodiment 5, Fig. 9, L5P, Abstract); and a sixth lens comprising negative refractive power (Embodiment 5, Fig. 9, L6N, Abstract), wherein the first to sixth lenses are sequentially arranged from an object side to an image side (Embodiment 5, Fig. 9), and wherein f/(CT3+CT4+CT5) < 4.0 is satisfied (Embodiment 5, Table 13, f/(CT3+CT4+CT5) = 4.59/(0.35+0.41+0.45)=3.79, the numerical condition is met), where f is an overall focal length of the optical imaging system, CT3 is a thickness of the third lens in a paraxial region, CT4 is a thickness of the fourth lens in the paraxial region, and CT5 is a thickness of the fifth lens in the paraxial region.
Regarding Claim 2, Koreeda discloses as is set forth above and further discloses wherein TTL/(2*lmgH) < 0.75 is satisfied (Embodiment 5, Table 19, condition 12=0.671, the numerical condition is met), where TTL is a distance from an object-side surface of the first lens to an imaging plane of an image sensor, and ImgH is half a diagonal length of the imaging plane of the image sensor.
Regarding Claim 4, Koreeda discloses as is set forth above and further discloses wherein the second lens has the greatest refractive index among the first to sixth lenses (Embodiment 5, Table 13, lens 2 refractive index = 2.00178 is the greatest refractive index).
Regarding Claim 5, Koreeda discloses as is set forth above and further discloses wherein the first lens comprises a convex object-side surface and a concave image-side surface (Embodiment 5, Fig. 9, L1P, Table 13, surfaces 1 and 2).
Regarding Claim 6, Koreeda discloses as is set forth above and further discloses wherein the second lens comprises a convex object-side surface and a concave image-side surface (Embodiment 5, Fig. 9, L2N, Table 13, surfaces 3 and 4).
Regarding Claim 7, Koreeda discloses as is set forth above and further discloses wherein the third lens comprises a convex image-side surface (Embodiment 5, Fig. 9, L3P, Table 13, surface 6).
Regarding Claim 9, Koreeda discloses as is set forth above and further discloses wherein the fourth lens comprises a concave image-side surface (Embodiment 5, Fig. 9, L4P, Table 13, surface 8).
Regarding Claim 11, Koreeda discloses as is set forth above and further discloses wherein the fifth lens comprises a concave image-side surface (Embodiment 5, Fig. 9, L5P, Table 13, surface 10).
Regarding Claim 13, Koreeda discloses as is set forth above and further discloses wherein the sixth lens comprises a concave image-side surface (Embodiment 5, Fig. 9, L6N, Table 13, surface 12).
Regarding Claim 14, Koreeda discloses as is set forth above and further discloses wherein the sixth lens comprises a convex object-side surface (Embodiment 5, Fig. 9, L6N, Table 13, surface 11).
Allowable Subject Matter
Claim 3, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein 2.0 < f3/f1 < 6.0 is satisfied, where f1 is a focal length of the first lens, and f3 is a focal length of the third Page 22013057.1429C1C1lens.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the fourth lens comprises a concave object-side surface.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the fourth lens comprises negative refractive power.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the fifth lens comprises negative refractive power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asami (US 2016/0004046), Asami (US 2015/0131169), Tang et al. (US 2016/0131874), Kohno et al. (US 5,257,135), Toyama (US 5,513,046), Kitahara (US 2015/0168692), Tang et al. (US 2016/0131870), Tang et al. (US 2016/0131871), Tang et al. (US 2016/0131872), and Tang et al. (US 2016/0131873), are cited to show similar optical imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872